Citation Nr: 0909457	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back strain 
with osteoarthritis of the lumbosacral spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to service-connected low 
back strain with osteoarthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
August 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
service connection for arthritis of the right hip, continued 
a 10 percent disability rating for a service-connected 
osteoarthritis of the lumbosacral spine disability and 
granted separate 10 percent evaluations for peripheral 
neuropathy of the right and left lower extremities, effective 
April 28, 2006. 


FINDINGS OF FACT

1.  The Veteran's low back disability (low back strain with 
osteoarthritis of the lumbosacral spine) has been manifested 
by forward flexion to 90 degrees, extension to 40 degrees, 
right and left lateral bending to 35 degrees, and right and 
left lateral rotation to 30 degrees.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis of the thoracolumbar spine is not shown.

2.  Throughout the entire claims period, the Veteran has had, 
at worst, mild incomplete paralysis of the right sciatic 
nerve.

3.  Throughout the entire claims period, the Veteran has had, 
at worst, mild incomplete paralysis of the left sciatic 
nerve.

4.  Arthritis of the right hip was first demonstrated many 
years after service, is not the result of a disease or injury 
in service, and is unrelated to a service-connected disease 
or injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back strain with osteoarthritis of the lumbosacral spine 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes  5237, 5243 (2008). 

2.  The criteria for a schedular evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met at any time since the effective 
date of service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4,124a, Diagnostic Code 8520 (2008).

3.  The criteria for a schedular evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met at any time since the effective date of 
service connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4,124a, Diagnostic Code 8520.

4.  The Veteran's arthritis of the right hip was neither 
incurred in nor aggravated by military service, nor is it 
secondary to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims for entitlement to higher initial 
ratings in excess of 10 percent for peripheral neuropathy of 
the right and left lower extremities, these appeals arise 
from the initial evaluations provided after grants of service 
connection.  The courts have held that were the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The courts' reasoning in 
Hartman and Dunlap leads to the conclusion that further VCAA 
notice is not required with regard to the Veteran's claims 
for higher initial ratings.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Dunlap, 21 Vet. App. at 119; 
Goodwin v. Peake, 22 Vet. App. 128(2008).  In this instance, 
there has been no allegation of prejudice by the Veteran or 
her representative.

Regarding the other claims on appeal, in a letter dated May 
2006, the RO informed the Veteran of the evidence needed to 
substantiate the claims, what medical or other evidence she 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the May 2006 letter still told the Veteran that she 
could send VA information that pertained to her claims.  This 
notice served to inform her of the need to submit relevant 
evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's service connection claim, the May 
2006 letter contained notice as to the elements required by 
Pelegrini and Dingess.

Regarding the Veteran's claim for an increased rating in 
excess of 10 percent for a low back strain with 
osteoarthritis of the lumbosacral spine, in rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, supra.

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The May 2006 letter told the Veteran that to substantiate 
entitlement to an increased rating the evidence must show 
that the disability had worsened.  The May 2006 letter also 
invited her to submit evidence of the impact of the 
disability on employment and daily life.  

The current criteria for rating a low back strain with 
osteoarthritis of the lumbosacral spine contemplate specific 
measurements of ranges of motion.  The Veteran received 
notice to this effect in the March 2007 Statement of the Case 
(SOC).  The timing deficiency with regard to this letter was 
cured by readjudication of the claims in the October 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the Veteran or suggested by the record.  

The Veteran underwent VA examinations in December 1998, June 
2006, November 2006 and July 2007. 

The Veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the Veteran in 
substantiating her claim.

The Board notes that while the Veteran reported in a January 
2008 statement that her back condition had gotten worse, she 
had undergone a VA examination in July 2007 and did not 
describe symptoms that indicated a worsening of her 
disability since the July 2007 VA examination.

Therefore, the facts relevant to the Veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


I.  Entitlement to an increased rating for a low back strain 
with osteoarthritis of the lumbosacral spine, currently 
evaluated as 10 percent disabling.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008). 
 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

November 2005 X-Rays of the lumbar spine suggested mild 
degenerative spondylosis.

The Veteran underwent a VA examination in June 2006.  The 
Veteran reported that her pain in her lower back had worsened 
as it radiated into her right hip.  She reported flare-ups 
where her pain level increased.  These flare-ups have caused 
her to miss two days of work per month over the last year.  
She denied any reports of incapacity and had no surgery or 
injections to her back.  On examination, she was in no acute 
distress.  She had normal gait and posture and she did not 
require an assistive device to ambulate.  Motor strength 
throughout the extremities was 5/5.  Sensation was in tact 
and light to touch, except she had decreased sensation to 
light touch in the first three toes of the right foot, in the 
ball of both feet and the second toe of the left foot.  She 
had normal spine curvature without any objective evidence of 
point tenderness or muscle spasm on exam.  Range of motion of 
the thoracolumbar spine was from 0 to 90 degrees flexion, 
with pain at 90 degrees.  Extension was from 0 to 30 degrees 
with pain at 30 degrees.  Lateral flexion is from 0 to 30 
degrees with pain at 30 degrees bilaterally.  Following 
repetitive use, there was no further loss of motion due to 
pain, weakness, fatigue or incoordination.  The diagnosis was 
degenerative joint disease of the lumbar spine.  

The Veteran underwent another VA examination in November 
2006.  She reported that she had approximately 36 bedbound 
episodes over the last year that lasted for several hours.  
She had also taken approximately 30 days off of work over the 
last year related to her back.  She reported stiffness and 
spasms to her lower back as well as numbness and tingling 
radiating from her right buttock to her right calf.  She 
reported flare-ups of pain at least once or twice per month 
which last for several hours.  She reported an additional 
limitation of motion/functional impairment of 10 to 25 
percent with flare-ups.  She did not use a cane or a back 
brace.  On examination of her lumbar spine, she had no 
specific tenderness of spasm.  Flexion was 0 to 90 degrees 
with pain.  Extension was 0 to 25 degrees without pain.  
Lateral flexion was 0 to 25 degrees bilaterally.  Rotation 
was 0 to 30 degrees with pain.  The Veteran had an increase 
in pain but no decrease in range of motion with repetitive 
testing.  She had mild to moderate fatigue, weakness and lack 
of endurance with repetitive testing of her lumbar spine.  
Distal sensation was diminished to the right lower extremity 
only. The examiner noted that an EMG showed no evidence of 
radiculopathy.  Neuropathy was evident and also incidental 
findings of right carpal tunnel syndrome are seen.  The 
diagnosis was lumbar spine degenerative spondylosis.

The Veteran was re-examined by VA in July 2007.  The Veteran 
reported that she had decreased endurance because of the back 
problem but was unsure of weakness.  Both feet felt numb in 
the toes for the past 3 years.  She worked at a desk type job 
and reported losing 30 days of work in the past year due to 
back problems during the year.  On examination her gait and 
posture were normal.  There was mild tenderness over the 
lumbosacral junction and in the left lumbar paraspinal 
muscles.  Flexion was 0 to 95 degrees with pain present 
between 80 and 95 degrees.  Extension was 0 to 45 degrees.  
Lateral flexion was 0 to 35 degrees to the right and 0 to 30 
degrees to the left.  Rotation was 0 to 35 degrees to the 
right and 0 to 25 degrees to the left.  She complained of 
pain following repetitive movements.  Flexion was to 90 
degrees and extension to 40 degrees after repetitive 
movements while lateral flexion and rotation were unchanged.  
Sensory examination with pin prick touch was normal.  Lower 
extremity muscle strength was 5/5.  She had decreased pin 
prick sensation in the first, second and third toes 
bilaterally.  She was able to sense one out of the eight 
sites tested.  A CT of the lumbar spine demonstrated severe 
degenerative desiccated disc, moderate spondylosis with 
moderate size marginal spurs, bilateral neural foramina 
encroachment, hypertrophic ejection facet joints and a 
moderate size right paramedian and central disc herniation at 
L5-S1.  There was a mild diffuse bulging annulus with a small 
left paramedian disc herniation and mild degenerative 
desiccated disc and mild degenerative facet joints L4-L5.  
Mild spondylosis at L3-L4.  The diagnosis was degenerative 
disc disease and spondylosis of the lumbar spine.

An October 2007 MRI of the lumbar spine revealed large 
circumferential disc bulges at L4-5 and L5-S1 which abut the 
exiting lateral root sleeves.

Analysis

The Veteran's lumbar spine disability in this case was rated 
10 percent disabling under the old diagnostic criteria of 
Diagnostic Codes 5010-5290.  38 C.F.R. § 4.71a (2002).  The 
hyphenated diagnostic code in this case indicates that the 
arthritis due to trauma under Diagnostic Code 5010 is the 
service-connected disorder and that the lumbosacral strain 
under Diagnostic Code 5295 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5290 (limitation 
of cervical spine motion) prior to September 26, 2003, and 
5237 (forward flexion of the cervical spine) since September 
26, 2003.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine; Diagnostic Codes 5235-5243 (2008).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the new Diagnostic Code 5243, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

While during the November 2006 VA examination, the Veteran 
reported stiffness and spasms of her lower back, she was also 
found to have a normal lordosis and gait.  The reports of his 
range of motion show that she could bend forward well beyond 
60 degrees even with consideration of pain on the extremes of 
motion.  38 C.F.R. §§ 4.40, 4.45.  

Her combined range of motion was well beyond 235 degrees.  
She therefore, would not be entitled to an evaluation in 
excess of 10 percent for her orthopedic impairment under the 
General Formula.

Regarding an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, on VA examination in November 2006, the Veteran 
reported that she had approximately 36 bedbound episodes over 
the last year that lasted for several hours.  However, the 
Board notes that at the June 2006 VA examination, she denied 
any reports of incapacity.  The record otherwise does not 
demonstrate that the Veteran was prescribed bed rest by a 
physician.  Because at no time during the pendency of the 
appeal does the evidence show that the Veteran was prescribed 
bed rest by a physician, the Board finds that she is not 
entitled to a rating higher than 10 percent based upon 
incapacitating episodes. 

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, they occur 
only after certain activities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

The Board notes that the Veteran reported that she had to 
take 30 days off a year because of her back disability.  
However, the Veteran's back disability is manifested mainly 
by pain and related limitation of motion.  These 
manifestations are contemplated by the rating schedule.  Her 
disability has not required any periods of hospitalization.  
More recently, the Veteran was reported to be taking classes.  
Accordingly, referral for an extraschedular rating is not 
warranted. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged, schedular rating for the Veteran's 
disability, pursuant to Hart, and that the clam for a 
schedular rating in excess of 10 percent for a low back 
strain with osteoarthritis of the lumbosacral spine, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher schedular rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (2008).


II.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

Analysis

The factual background for this issue is identical to that of 
the Veteran's claim for an increased rating for a low back 
strain with osteoarthritis of the lumbosacral spine noted 
above.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008). 

The Veteran has been assigned a 10 percent disability 
evaluation under Diagnostic Code 8520 for peripheral 
neuropathy of her right lower extremity.  A higher evaluation 
would require at least moderate incomplete paralysis.

The Veteran's neurological impairment has been shown to be 
manifested by loss of distal sensation but muscle strength 
has been shown to be 5/5 while pin prick touch was normal.  
She did have decreased pin prick sensation in the first, 
second and third toes and in the ball of her foot.  
Neuropathy was evident as was incidental findings of right 
carpal tunnel syndrome.  However, there was no evidence of 
radiculopathy.

Given her otherwise intact sensation, normal reflexes, and 
absence of radicular symptoms, the evidence does not support 
a finding that the peripheral neuropathy causes more than 
mild incomplete paralysis.  

In addition, her symptoms do not prevent her from engaging in 
a wide range of activities and are reportedly not constant.  
Given the presence of relatively mild symptomatology, a 
rating based on mild incomplete paralysis is appropriate and 
a rating based on moderate incomplete paralysis is not 
warranted.  Thus, the criteria for a higher evaluation have 
not been met at any time since the effective date of service 
connection.

The Board has considered whether there is any other schedular 
basis for granting an increased evaluation in excess of those 
discussed above, but has found none.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against a finding that 
the peripheral neuropathy of the right lower extremity 
disability has approximated the criteria for a higher rating 
at any time during the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21. 




III.  Entitlement to an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

Analysis

The factual background for this issue is identical to that of 
the Veteran's claim for an increased rating for a low back 
strain with osteoarthritis of the lumbosacral spine noted 
above.

The Veteran has been assigned a 10 percent disability 
evaluation under Diagnostic Code 8520 for peripheral 
neuropathy of her left lower extremity.  A higher evaluation 
would require at least moderate incomplete paralysis.

The Veteran's neurological impairment has been shown to be 
manifested by loss of sensation in the ball of her foot and 
in the second toe of the left foot but muscle strength has 
been shown to be 5/5 while pin prick touch was normal.  
Neuropathy was evident.  However, there was no evidence of 
radiculopathy.

Given her otherwise intact sensation, normal reflexes, and 
absence of radicular symptoms, the evidence does not support 
a finding that the peripheral neuropathy of the left lower 
extremity causes more than mild incomplete paralysis.  

In addition, her symptoms do not prevent her from engaging in 
a wide range of activities and are reportedly not constant.  
Given the presence of relatively mild symptomatology, a 
rating based on mild incomplete paralysis is appropriate as a 
rating based on moderate incomplete paralysis is not 
warranted.  Thus, the criteria for a higher evaluation have 
not been met at any time since the effective date of service 
connection.

The Board has considered whether there is any other schedular 
basis for granting an increased evaluation in excess of those 
discussed above, but has found none.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against a finding that 
the peripheral neuropathy of the left lower extremity 
disability has approximated the criteria for a higher rating 
at any time during the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21. 


IV.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to service-connected low 
back strain with osteoarthritis of the lumbosacral spine.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown in service, and at any time 
thereafter, no matter how remote in time, service connection 
will be conceded.  38 C.F.R. § 3.303(b).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's service treatment records are negative for 
treatments or complaints of a right hip condition.

The December 1998 VA examination showed no disability of the 
right hip and reported no history of injury to the right hip.

An X-ray of the bilateral hips in November 2005 suggested 
mild degenerative joint disease.

The Veteran underwent a VA examination in June 2006.  She 
reported that over the last two years her low back pain began 
radiating into her right hip.

The Veteran underwent a VA examination in November 2006.  The 
examiner noted that there was no evidence of a hip impairment 
during her military service.  The Veteran reported a right 
hip impairment that began in 2004-2005.  The diagnosis was 
right hip degenerative joint disease.  The examiner stated 
that it was not as least as likely as not that the Veteran's 
right hip impairment was related to previous military service 
or secondary to her service-connected lumbar spine 
impairment.

The Veteran underwent a VA examination in July 2007.  The 
Veteran reported that her right hip pain started about a year 
and a half ago.  An X-ray of the hip revealed mild 
osteoarthritis of the superior right hip joint with superior 
acetabular spur formation.  The diagnosis was degenerative 
osteoarthritis of the right hip.

Analysis

While the record indisputably documents a right hip 
condition, as the Veteran has been diagnosed with 
osteoarthritis, the service treatment records do not document 
a hip injury in service.  None of the post-service treatment 
records show an in-service injury.  There is also no 
competent evidence linking the right hip condition to 
service.  

As a lay person, the Veteran is competent to describe the 
nature and duration of the the hip symptoms she has been 
experiencing, but without medical expertise, she is not 
competent to provide a medical opinion that the hip condition 
is related to an injury or disease in service.  See Layno.  

The medical records do not contain any evidence that the 
current hip condition is related to any disease or injury 
during service.  None of the Veteran's treatment records 
relate any disease or injury in-service to the current hip 
condition.  

There is no competent medical opinion or other competent 
medical evidence linking the current disability to service.  
The preponderance of the evidence is, therefore, against the 
claim for entitlement to service connection on a direct 
basis.

As the Veteran has osteoarthritis, service connection may be 
granted if arthritis was manifested to a compensable degree 
within one year of separation from service or in service and 
at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  The first competent medical 
evidence of osteoarthritis occurred on the X-ray examination 
in November 2005, more than 7 years after the Veteran's 
discharge from active duty.  There are no other records that 
provide a diagnosis of osteoarthritis prior to 2005.

As the record does not show that the Veteran had 
osteoarthritis in service or to a compensable degree within 
one year of his discharge from active duty, the weight of the 
evidence is also against presumptive service connection.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

The Veteran is also claiming service connection on a 
secondary basis.  A secondary service connection claim 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995). 

The Veteran claims that her right hip condition was caused by 
her low back disability.

However, there is no competent opinion relating the Veteran's 
right hip condition to the service connected low back 
disability.  Additionally, the November 2006 VA examiner 
stated that it was not as least as likely as not that the 
Veteran's right hip impairment was related to previous 
military service or secondary to her service-connected lumbar 
spine impairment.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service or a service connected disability, and 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  






ORDER

Entitlement to an increased rating for a low back strain with 
osteoarthritis of the lumbosacral spine, currently evaluated 
as 10 percent disabling is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for arthritis of the right 
hip, to include as secondary to service-connected low back 
strain with osteoarthritis of the lumbosacral spine is 
denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


